AO 24SB (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 1




                                          United States District Court
                                                           District of Massachusetts

              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE


                                                                                  Case Number: 18-CR10138-IT
                         OSCAR RAMOS
                                                                                  USM Number: 63763-037

                                                                                   Austin 0. Tzeng
                                                                                  Defendant's Attoraey
THE DEFENDANT:

 El pleaded guilty to count(s)         1i 2
• pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty on count(s)
    after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

                                   Nature of Offense                                                      OfTense Ended               Count
 Title & Section




  8U.S.C. §1326                      Unlawful Reentry of Deported Allen                                     12/20/2013




         The defendant is sentenced as provided inpages 2through              7          ofthis judgment. The sentence isimposed pursuant to
 the Sentencing Reform Act of 1984.
 • The defendant has been found not guiltyon count(s)
 • Count(s)                                             • is      O are dismissed on the motion ofthe United States.
         Itisordered that the defendant must notify the United States attorney for this district within 30 days ofany change ofname, residence,
 ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fuuy paid. Ifordered to pay restitution,
 the defendant must notify the court and United States attomey of material changes in economic circumstances.
                                                                          12/18/2018
                                                                         Date of Imposition of Judgment




                                                                         signature ofJudge




                                                                          Honorable Indira Taiwan!
                                                                         Name and Title of Judge
AO 24SB (Rev.09/17) Judgment in Criminal Case
                      Sheet 2 — Imprisonment
                                                                                                      Judgment —Page    2    of
 DEFENDANT:            OSCAR RAMOS
 CASE NUMBER: 18-CR10138-IT

                                                              IMPRISONMENT

            The defendant ishereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
 term of:

  1 year and 1 day




       •    The courtmakes the following recommendations to the Bureau of Prisons:




       EZI The defendant is remanded to the custody of the UnitedStatesMarshal.

       •    The defendant shall surrender to the UnitedStatesMarshal for this district:
            •   at                                •    a.m.     •    p.m.        on
            •   as notifiedby the United States Marshal.

       •    The defendant shall surrender for service ofsentence atthe institution designated bythe Bureau ofPrisons:
            •   before 2 p.m. on                                            •
            •   as notifiedby the United States Marshal.
            •   as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                         to



  at
                                                      , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                                By
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 09/17) Judgmentin a CriminalCase
                     Sheet 3 — Supervised Release
                                                                                                        Judpnent—Page   3   of
DEFENDANT:             OSCAR RAMOS
CASENUMBER:               18-CR10138-IT
                                                        SUPERVISED RELEASE

Upon release from imprisonment, you will beonsupervised release fora term of:
 3 years.




                                                     MANDATORY CONDITIONS


1.    You must notcommit another federal, state or local crime.
2.    Youmustnot imlawfully possess a controlled substance.
3.    You must refrain from any unlawfiil use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             • The above drug testing condition issuspended, based on the court's determination that you
                    pose a lowrisk of future substance abuse, (check ifapplicable)
4.       • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing asentence of
             restitution, (check ifapplicable)
5.       Ef You must cooperate inthe collection ofDNA as directed by the probation officer, (check ifapplicable)
6.       • You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, orwere convicted ofa qualifying offense, (check ifapplicable)
7.       • You must participate inan approved program for domestic violence, (check ifapplicable)




 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24SB (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                              Judgment—Page         4         of               (_
DEFENDANT:          OSCAR RAMOS
CASE NUMBER: 18-CR10138-IT


                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers tokeep informed, report to the court about, and bring about improvements inyour conduct and condition.
1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofyour
     release from imprisonment, unless the probation officer instructs you to report to a different probation office orwithin adifferent time
     frame.                                                                                                   . •       «-    l          i.
2. After initially reporting tothe probation office, you will receive instructions from the court orthe probation officer about how and
   when you must report tothe probation officer, and you must report tothe probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   Youmust answer truthftilly thequestions asked byyourprobation officer.
5.   You must live ataplace approved by the probation officer. Ifyou plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours ofbecoming aware ofa change or expected change.                                                                        i. •        «-
6.   You must allow the probation officer to visit you atany time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions ofyour supervision that he orshe observes in plain view.
7.   You must work fiill time (at least 30 hours per week) at alawful type ofemployment, unless the probation officer excuses you from
     doing so. Ifyou do not have full-time employment you must try to find frill-time employment, unless the probation officer excuses
     you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.                       ...            •.      r.    »            u u
8.   You must not communicate or interact with someone youknow is engaged in criminal activity. If you know someone has been
     convicted ofafelony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.                                                                                        • u- -tt u
9.   Ifyou are arrested orquestioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with alaw enforcement agency to act as aconfidential human source or informant without
     first getting thepermission of the court.                                                       .   . ^ i.         u •       «;
12. Ifthe probation officer determines that you pose arisk to another person (including an organization), the probation otlicer may
     require you to notify the person about the risk and you must coinply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related tothe conditions ofsupervision.


U.S. Probation Office Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.eov.


Defendant's Signature
AO 24SB(Rev. 09/17) Judgmentin a Criminal Case
                    Sheet 3D — Supervised Release
                                                                                           Judgment—Page       of

DEFENDANT:         OSCAR RAMOS
CASENUMBER: 18-CR10138-IT


                                      SPECIAL CONDITIONS OF SUPERVISION
1. If ordered deported, you must leave the United States and not to return without prior permission ofthe Secretary ofthe
Department of Homeland Security.

2.You must useyour true name and are prohibited from the useofany faise identifying Information which includes, but Is
notlimited to, anyaliases, false dates ofbirth, false social security numbers, and incorrect places ofbirth.
AO 245B (Rev. 09/17)    Judgment in a Criminal Case
                        Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page
 DEFENDANT: OSCAR RAMOS
 CASE NUMBER: 18-CR10138-IT
                                                 CRIMINAL MONETARY PENALTIES

         The defendant must pay thetotal criminal monetary penalties under theschedule of payments on Sheet 6.

                         Assessment                  JVTA Assessment*                  Fine                       Restitution

 TOTALS




 •       The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case(A024SC) will be entered
         after such determination.


 •       The defendant must make restitution (including community restitution) to thefollowing payees intheamount listed below.
                                                      each payee shall receive an approximately proportioned payment, unless specified otherwise m
         the priority order or percentage payment     column below. However, pursuant to 18 u.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

                                                                        Total Loss**             Restitution Ordered               Priority or Percentage
 Name of Payee




                                                                   0.00                                    0.00
  TOTALS



  •       Restitutionamount ordered pursuant to plea agreement $

  •Z      71-   J-:-.: must\ payyinterest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
          The defendant
          fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

     •    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          Q the interest requirement iswaived for the              D fine     D restitution.
          •    the interest requirement for the       •     fine    •     restitution is modified as follows:

     *Justice for Victims ofTrafficking Act of2015, Pub. L. No.J14-22.                                                       . _    „            . .
     **Findings for thetotal amount of losses areirequired
                                                     . ' ' under'Chapters
                                                              '     .     109A, 110,1 lOA, and 113A ofTitle 18 for offenses committed on or
     afterSeptember 13, 1994,but beforeApril23, 1996.
A0245B (Rev. 09/17) Judgment in a CriminalCase
                     Sheet 6 — Schedule of Payments
                                                                                                                Judgment — Page             of

DEFENDANT:           OSCAR RAMOS
CASE NUMBER: 18-CR10138-IT


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability topay, payment ofthe total criminal monetary penalties isdue as follows:
A     •    Lump sum payment of S                                  due immediately, balance due

           •     not later than                                       ,or
           •     in accordance with •       C,    •       D,     •     E, or     • F below; or

B     D Payment tobegin immediately (may becombined with                       DC,         D D, or       D Fbelow); or
C     •    Payment in equal                           (e.g., -weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months oryears)y to commence                            (e.g., 30 or 60dt^s) after the date of thisjudgment;or

D     •    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months oryears), to commence                        (e.g., 30or 60days) after release from imprisonment  to a
           term of supervision; or

E     •    Payment during the term of supervised release will commence within                                (e.g., 30or 60days) after release from
           imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability to pay at that time; or
      •    Special instructions regarding the payment ofcriminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period ofimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau ofPnsons Inmate
Financial Responsibility Program, aremade to theclerkof the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


 •    Joint and Several

      Defendant andCo-Defendant Names andCase Numbers (including defendant number), Total Amount, JointandSeveral Amount,
      and correspondingpayee, if appropriate.




 •    The defendant shall pay the cost of prosecution.

 •    The defendantshall pay the following court cost(s):

 •    Thedefendant shall forfeit thedefendant's interest in thefollowing property to theUnited States:


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
